                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Northwood Children’s Home Society, Inc.,                 Civ. No. 18-3484 (PAM/LIB)

                      Plaintiff,

 v.                                                  MEMORANDUM AND ORDER

 The Travelers Companies, Inc., St. Paul
 Fire & Marine Insurance Company, and
 USF&G Corporation,

                      Defendants.


       This matter is before the Court on Plaintiff’s Motion to Remand. For the following

reasons, the Motion is granted.

BACKGROUND

       Plaintiff Northwood Children’s Home Society instituted this action against

Defendant insurance companies, contending that insurance policies some or all of these

Defendants issued to Northwood provide coverage for claims brought against Northwood

by a former resident. The former resident alleges that he was sexually abused by a

Northwood employee in the 1960s. The resident brought a lawsuit against Northwood in

March 2016, after the Minnesota legislature extended the statute of limitations for

otherwise time-barred sexual-abuse lawsuits. Northwood settled the lawsuit and now seeks

a declaration that one or more of the Defendants must provide insurance coverage for the

settlement. There is no dispute that Northwood no longer has copies of its decades-old

insurance policies.
       Defendants removed the case to this Court, invoking the Court’s diversity

jurisdiction. Defendants acknowledge that Defendant The Travelers Companies, Inc., is a

Minnesota resident for purposes of diversity jurisdiction but argue that Northwood

fraudulently joined Travelers. Northwood asserts that Travelers was not fraudulently

joined and now asks the Court to remand the matter to state court.

DISCUSSION

       To determine whether a non-diverse defendant has been fraudulently joined, the

Court must determine “whether there is arguably a reasonable basis for predicting that the

state law might impose liability based upon the facts involved.” Filla v. Norfolk S. Ry.

Co., 336 F.3d 806, 811 (8th Cir. 2003). If there is such an arguably reasonable basis, the

joinder is not fraudulent. Id. at 810. In other words, “if there is a ‘colorable’ cause of

action—that is, if the state law might impose liability on the resident defendant under the

facts alleged—then there is no fraudulent joinder.” Id. (emphasis and footnote omitted).

“All doubts about federal jurisdiction should be resolved in favor of remand to state court.”

In re Prempro Prod. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010). Defendants bear the

“heavy” burden to establish that the joinder of a non-diverse defendant was fraudulent.

Arens v. O’Reilly Auto., Inc., 874 F. Supp. 2d 805, 808 (D. Minn. 2012) (Kyle, J.).

       Under Minnesota law, a corporation that purchases or receives by transfer the assets

of a second corporation is generally not liable for the debts and liabilities of the second

corporation. Niccum v. Hydra Tool Corp., 438 N.W.2d 96, 98 (Minn. 1989). But this rule

is subject to four exceptions:



                                             2
       (1) where the purchaser expressly or impliedly agrees to assume such debts;
       (2) where the transaction amounts to a consolidation or merger of the
       corporation; (3) where the purchasing corporation is merely a continuation
       of the selling corporation; and (4) where the transaction is entered into
       fraudulently in order to escape liability for such debts.

J.F. Anderson Lumber Co. v. Myers, 206 N.W.2d 365, 368-69 (Minn. 1973) (citation

omitted).

       The Complaint alleges that, “[b]y virtue of mergers and acquisitions, Travelers is

liable for the obligations insured prior to the mergers by Travelers, St. Paul, USF&G and

other present and former subsidiaries of Travelers.” (Compl. (Docket No. 1-1) ¶ 5.)

Defendants argue that, under the terms of the various agreements by which Travelers

acquired its subsidiaries, Travelers did not accede to any of those subsidiaries’ liabilities

and thus is not legally responsible for Northwood’s claims here. To prove this point,

Defendants submitted an affidavit attaching all of the relevant contracts, comprising more

than 200 pages. Defendants also described the complex web of corporate relationships for

five pages of their 21-page memorandum in opposition to the Motion.

       Northwood objects to the submissions, arguing that the Court should confine itself

to the allegations of the Complaint in making the fraudulent-joinder determination.

Defendants point to authority for the proposition that the Court may consider affidavits in

this instance.

       But while some decisions give passing reference to the idea that, “[i]n appropriate

cases, courts may take a limited look at evidence outside the pleadings in making th[e

fraudulent joinder] inquiry,” Welk v. GMAC Mortgage, LLC, 850 F. Supp. 2d 976, 995

(D. Minn. 2012) (Schiltz, J.), in practice, courts do not entertain affidavits of the sort

                                             3
offered here. Indeed, in Welk, the Court did not rely on matters outside the pleadings to

determine that the plaintiff had fraudulently joined a non-diverse defendant. Rather, the

Court found that the claims against the non-diverse defendant were frivolous and that

therefore there was “no reasonable basis in fact and law” to support a claim against the

non-diverse defendant. Id. Similarly, the court of appeals, while stating that “some courts

examine material beyond the complaint’s allegations to ‘determine if there is any factual

support’ for the claims against the allegedly fraudulently joined defendant,’” resolved the

fraudulent-joinder issue without reference to any materials outside the pleadings. Block v.

Toyota Motor Corp., 665 F.3d 944, 948 (8th Cir. 2011) (quoting Masepohl v. Am. Tobacco

Co., 974 F. Supp. 1245, 1250 (D. Minn. 1997) (Magnuson, J.)). Nor did the Masepohl

decision rely on matters outside the pleadings in determining that the non-diverse

defendants had been fraudulently joined. See Masepohl, 974 F. Supp. at 1250-51 (finding

that plaintiff conceded certain facts and failed to allege other facts that would allow the

imposition of liability on non-diverse defendants). And in the Supreme Court case on

which Defendants rely, the Court noted that both parties had submitted affidavits in support

of their respective positions on the fraudulent-joinder issue in the lower court, and found

that the plaintiff’s failure to object to the lower court’s consideration of affidavits precluded

the Supreme Court’s review of that issue. Wecker v. Nat’l Enameling & Stamping Co.,

204 U.S. 176, 183, 185 (1907). The Supreme Court did not affirm the lower court’s

reliance on affidavits for the fraudulent-joinder analysis, as Defendants imply. (Defs.’

Opp’n Mem. (Docket No. 24) at 15.)



                                               4
       In determining that Minnesota might impose liability on a successor corporation for

a transferee corporation’s debts, another Judge in this District relied solely on the

allegations of the operative complaint: “It is plausible from [plaintiff’s] allegations that

[the non-diverse corporation] is a real party in interest and that Minnesota law might

impose successor liability on [that corporation].” Aaron Carlson Corp. v. Cohen, No.

17cv268, 2017 WL 7370053, at *2 (D. Minn. May 19, 2017) (Wright, J.) (emphasis

omitted). Judge Wright noted further that resolution of the Myers exceptions quoted above

“is necessarily a fact-intensive inquiry,” inappropriate for the fraudulent-joinder analysis.

Id. The same result applies here.

       Northwood has plausibly alleged that Travelers is responsible for the liabilities of

the other Defendants “by virtue of mergers and acquisitions.” (Compl. ¶ 5.) While the

diversity-jurisdiction statute allows “courts in certain contexts to look behind the pleadings

to ensure that parties are not improperly creating or destroying diversity jurisdiction.”

Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 161, 174 (2014), this case does

not present the appropriate context to delve into matters beyond Northwood’s allegations.

Defendants have not established that Travelers was fraudulently joined, and this matter

must therefore be remanded to state court.




                                              5
CONCLUSION

      Accordingly, IT IS HEREBY ORDERED that:

      1.    Plaintiff’s Motion to Remand (Docket No. 10) is GRANTED; and

      2.    This matter is REMANDED to the St. Louis County District Court.

Dated: March 11, 2019
                                                  s/ Paul A. Magnuson
                                                  Paul A. Magnuson
                                                  United States District Court Judge




                                        6
